DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed August 12, 2021 is acknowledged.

Response to Amendment
Claims 1, 2, and 11-20 have been amended.  Claims 1-20 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed August 12, 2021 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §101 rejection, staring pg. 8 of Remarks:

35 USC 101

The Office Action includes a rejection of claims 1-20 under 35 USC 101, alleging that the claims are directed to mental processes, certain methods of organizing human activity, and mathematical concepts. Applicant respectfully requests reconsideration. The Applicant respectfully traverses and submits that for at least the reasons below, the claims are patent eligible pursuant to the Revised Patent Subject Matter Eligibility Guidance (‘the Revised Guidance’).

While Applicant does not necessarily agree with the rejection, independent claims 1 and 11 have been amended to clarify connections between components showing how the claims form a practical application for a account resource tracking system that tracks resources in accounts and then processes an order associated with a first account for a subsequent term.


applications.

Applicant notes that the Office Action includes a comment at page 4 that alleges that the judicial exception is not integrated into a practical application because the computer hardware is recited as “a generic processor performing generic computer functions” and “amounts no more than mere instructions to apply the exception using a generic computer component.” Reconsideration is respectfully requested.

First, Applicant notes that the same rationale is used to allege both i) that the claim elements are not integrated into a practical application under step 2A (at page to 4) and ii) that additional elements are not sufficient to amount to significantly more under step 2B (at page 5). Applicant respectfully submits that it would be a tautology for the Revised Guidance to refer to a) “integrated into a practical application” and b) “amount to significantly more’, in separate steps of the same test if the exact same rationale could be used to reject both items. l.e., since the Revised Guidance refers to these considerations in separate steps of the same test, the intention clearly was that they dealt with different issues. Indeed, it would be silly to have the same test twice — which is the effect of treating considerations for Step 2A and Step 2B with the same analysis.

The claims were considered under both circumstances.  A generic computer as a tool was not considered enough to integrate the abstract elements into a practical application.  The steps were all abstract, therefore a combination of abstract steps is still abstract steps and could not provide significantly more.

By automatically processing an order for a subsequent term based on the tracking that occurs in a current term, the claims are integrated into a practical application (Step 2A). |.e., the tracking is used to determine the next order. Additionally, the claims teach obtaining updated policy information and changing the tracking parameters based on the updated policy information. |.e., the practical application takes changes to policy information into account in the same practical application. Applicant respectfully submits that once a claim integrates allegedly judicial exceptions into a practical application, then “the analysis is done” as noted in the Revised Guidance. Claims 1 and 11 do in fact claim subject matter that defines an complete application from tracking resources in a current term based on updated policy information, and then placing an order for a subsequent term based in part on the current term tracking. Therefore, the claims do in fact recite a practical application.

The additional element itself cannot be abstract.  Tracking an order would be abstract.  Also, there is no improvement to computer or other technology.  The above tracking and placing an order may be improving a business process, but there is no improvement to technology itself.

Moreover, Applicant notes that the implementation of claims 1 and 11 do not preclude other uses of single or multiple accounts to track resources. As such, claims 1 and 11 cannot be seen as monopolizing the tracking of resources. Therefore, under the revised guidance, the claims should be seen as patent eligible for at least these reasons.

It is respectfully submitted that the claims of the present application at least should be considered to integrate any judicial exception into a practical application (Step 2A). Alternatively, the additional limitations amount to “substantially more” than any judicial exception (Step 2B). Accordingly, for at least these reasons, the claims of the present application are directed to patent-eligible subject matter and comply with 35 USC 101.

Reconsideration and withdrawal of all rejections under 35 USC 101 are respectfully requested.

If Applicant has invented new or improved tracking technology, that should be claimed.  Obtaining, by a processor of an account resource tracking system, updated policy information is just receiving data.  Receiving data is an insignificant extra solution activity and doing so by a tracking system is at a high level of generality.  

The rejection is respectfully maintained but modified for the claim amendments.


Applicant argues 35 USC §112 rejection, pg. 9 of Remarks:

35 USC 112
The Office Action includes a rejection to claims 1 and 11 under 35 USC 112 as being indefinite due to the phrase “the remainder of the remainder.” Applicant respectfully requests reconsideration.

Applicant has amended claims 1 and 11 to recite “the remainder of the remainder”. This amendment is supported at least at paragraph [0067] of the application. Applicant trusts that the Examiner agrees that claims 1 and 11 (and their dependent claims) are now definite.

Reconsideration and withdrawal of all rejections under 35 USC 112 are respectfully requested.

Withdrawn based on the claim amendments.
Applicant argues 35 USC §103 rejection, starting pg. 9 of Remarks:

35 USC 103

Claims 1-20

The Office Action includes a rejection to claims 1-20 under 35 USC 103 as being unpatentable over Bonvouloir (2007/0100720) in view of Jeudy et al. (2008/0071661). Applicant respectfully requests reconsideration of this rejection.

Applicant has amended claims 1 and 11 to recite, inter alia, that they obtain “updated policy information associated with a first account” and that the determinations for the first amount, the maximum resource tolerance amount, and the excess amount are based in part on the updated policy information. Applicant notes that neither Bonvouloir nor Jeudy teach updating of policy information for a current term, and having the determinations for that current term based in part on the updated policy information. As such, Applicant submits that claims 1 and 11 (and their dependent claims) are patentable over the cited art for at least that reason.

Bonvouloir however teaches updating their annuity product (policy) annually…
“…The method includes an adjustment based on a participation rate, a cap, or a spread/margin, depending on the guarantees and the annual reset of the annuity product, and based on the amount of the index gain above a set threshold level…” [0013]

Claims 5, 6, 15 and 16
The Office Action also includes a rejection to claims 5, 6, 15 and 16 under 35 USC 103 as being unpatentable over Bonvouloir in view of Jeudy in further view of Scott (2005/0044035). Applicant respectfully requests reconsideration of this rejection.

Applicant notes that Scott does not cure the deficiencies of Bonvouloir in view of Jeudy with respect to claims 1 and 11. Since claims 5 and 6 are dependent upon claim 1, and claims 15 and 16 are dependent upon claim 11, these dependent claims are patentable over the cited art for at least that reason. 

For the above reasons the rejection is respectfully maintained.

Reconsideration and withdrawal of all rejections under 35 USC 103 are respectfully requested.

The prior art of Bonvouloir is about annuities linked to an index and allocating amounts based on a threshold.  Applicant’s claimed policy broadly encompasses annuities, and allocates based on resources, which broadly encompasses an index.  This is done based on a maximum resource tolerance amount, a threshold.  Bonvouloir alone therefore is excellent prior art teaching most of the claimed elements.  The rejection is respectfully maintained but modified for the claim amendments.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to a system or method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 11 as the claim that represents the claimed invention for analysis and is similar to system Claim 1.  Claim 11 recites the limitations of:
A computer-implemented method of tracking account resources based on policy information, the method comprising:
obtaining, by at least one processor of an account resource tracking system, updated policy information associated with a first account;
detecting, by the at least one processor, an increase in resources associated with a first account;
allocating, by the at least one processor, a first portion of the increase in resources to a second account, said first portion determined in part based on the updated policy information;
determining, by the at least one processor, a maximum resource tolerance amount of a remainder of the increase in resources to allocate to the first account, said maximum resource tolerance amount determined in part based on the updated policy information;
reallocating, by the at least one processor, the remainder of the increase in resources up to the maximum resource tolerance amount into the first account;
determining, by the at least one processor, an excess amount of the remainder that is over the maximum resource tolerance, said excess amount determined in part based on the updated policy information; 
allocating, by the at least one processor, the excess amount to the second account; and
processing, by the at least one processor, an order associated with the first account for a subsequent term.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. determining maximum resource tolerance amount to allocate, which is mitigating risk and complying with policy information, which would include insurance policy/contract) and commercial interaction 
These above limitations, under their broadest reasonable interpretation, also cover performance of the limitation as mental processes.  The claim recites elements, highlighted in bold above, which covers performance of the limitation that can be concepts performed in the mind of a person or with pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mental process, then it falls within the “Mental Processes” grouping of abstract ideas. See also MPEP 2106.04(a)(2) III C where using a generic computer to perform abstract elements has been found to be non-statutory.  Accordingly, the claim recites an abstract idea.  Claim 1 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
The claims also are abstract under Mathematical Concepts as they involve determining amounts, allocating amounts, determining maximum amounts, reallocating amounts, etc. between two different accounts, where, giving the claim it’s broadest reasonable interpretation, the determining is for insurance policies.  For example, see MPEP 2106.04(a)(2) C. iv. where managing an insurance policy via calculations was found to be abstract.
i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See Applicant’s specification para. [0086] about implantation using various existing processors and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  The account resource tracking system appears to be just software (Fig. 2B and para. [0050]).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do 
Thus claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-10 and 12-20 further define the abstract idea that is present in their respective independent claims 1 and 11 and thus correspond to Certain Methods of Organizing Human Activity, Mental Processes, and Mathematical Concepts, and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10 and 12-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2007/0100720 to Bonvouloir in view of Pub. No. US 2008/0071661 to Jeudy et al.
Regarding claims 1 and 11


Bonvouloir teaches:
A computer implemented system…
“FIG. 4 illustrates a computer system 50 usable to implement various features described herein is shown. The computer system 50 can include a variety of computer subsystems, including a computer system 80 associated with a purchaser 55 of an annuity, a computer system 94 associated with an annuity servicer 64, a computer system 96 associated with a trading exchange 66, and a computer system 98 associated with an annuity broker 68. Each of the computer systems 80-98 may comprise a single computer including a microprocessor and memory with program logic and stored data to implement the features described herein, or may comprise multiple computers which are connected together, for example, by way of a network (not shown). The computer systems 80-98 are coupled by way of a network 104, which is shown to be a single network but which may in practice comprise one or more individual point-to-point connections and/or which may comprise one or more network connections, such as the Internet.” [0031]

obtaining, by at least one processor of an account resource tracking system, updated policy information associated with a first account;

[No Patentable Weight is given to non-functional descriptive claim language of “an account resource tracking system” as obtaining is performed by a processor and nothing is done with the tracking system itself.]

Receive (obtaining) information for updating an annuity (policy)…
“The trading exchange computer system 96 and/or the annuity broker computer system 98 may execute annuity origination and/or annuity calculation software. In one configuration, the software executed by the trading exchange computer system 96 and/or the broker computer system 98 is a web-based interface (e.g., a web browser) 94 100, and the computer system 94 executes the core algorithms that provide the functionality and logic of the origination/calculation software. The calculation and origination software includes computer code that executes instructions to receive information to be used in creation and updating of an annuity, including determining gain in an equity index and determining index-linked interest for a fixed index annuity that tracks the equity index.” [0032]

Where annuity have annuity accounts (therefore associated with account)…
“…In an operation 102, financial reports are prepared using the financial data received in addition to other data associated with annuity accounts.” [0033]



Monitoring an index (detecting) that has a gain calculation (an increase) of an index (resources)…
“More specifically, according to one aspect of the invention, a computer implemented method of crediting interest in an indexed annuity includes monitoring performance of an index, such as a Dow Jones, NASDAQ or S&P 500 using an indexing method such as a periodic or reset method. Further, the computer implemented method includes a gain calculation such as a point-to-point, averaging or high-water calculation, which can be monthly, quarterly, or annually. The method includes an adjustment based on a participation rate, a cap, or a spread/margin, depending on the guarantees and the annual reset of the annuity product, and based on the amount of the index gain above a set threshold level. The method includes a credit of the interest compared to a guarantee, where the credit is a percentage of the index gain up to the threshold level and the full index gain above the threshold level.” [0013]

See Accounts below.

allocating, by the at least one processor, a first portion of the increase in resources to a second account, said first portion determined in part based on the updated policy information;

A credit (allocating a first portion) of an index gain (increase in resource), where the credit is interest and based on annual reset (update) of the annuity product (policy information)…
“More specifically, according to one aspect of the invention, a computer implemented method of crediting interest in an indexed annuity includes monitoring performance of an index, such as a Dow Jones, NASDAQ or S&P 500 using an indexing method such as a periodic or reset method. Further, the computer implemented method includes a gain calculation such as a point-to-point, averaging or high-water calculation, which can be monthly, quarterly, or annually. The method includes an adjustment based on a participation rate, a cap, or a spread/margin, depending on the guarantees and the annual reset of the annuity product, and based on the amount of the index gain above a set threshold level. The method includes a credit of the interest compared to a guarantee, where the credit is a percentage of the index gain up to the threshold level and the full index gain above the threshold level.” [0013]

See Accounts below.

determining, by the at least one processor, a maximum resource tolerance amount of a remainder of the increase in resources to allocate to the first account, said maximum resource tolerance amount determined in part based on the updated policy information;


A threshold level and a gain calculation (determining a maximum resource tolerance amount) based on gain (increase), which is  based on an annual reset (update)….
“More specifically, according to one aspect of the invention, a computer implemented method of crediting interest in an indexed annuity includes monitoring performance of an index, such as a Dow Jones, NASDAQ or S&P 500 using an indexing method such as a periodic or reset method. Further, the computer implemented method includes a gain calculation such as a point-to-point, averaging or high-water calculation, which can be monthly, quarterly, or annually. The method includes an adjustment based on a participation rate, a cap, or a spread/margin, depending on the guarantees and the annual reset of the annuity product, and based on the amount of the index gain above a set threshold level. The method includes a credit of the interest compared to a guarantee, where the credit is a percentage of the index gain up to the threshold level and the full index gain above the threshold level.” [0013]

reallocating, by the at least one processor, the remainder of the increase in resources up to the maximum resource tolerance amount into the first account;

The gain above the threshold level (increase up to the maximum resource tolerance amount)…
“More specifically, according to one aspect of the invention, a computer implemented method of crediting interest in an indexed annuity includes monitoring performance of an index, such as a Dow Jones, NASDAQ or S&P 500 using an indexing method such as a periodic or reset method. Further, the computer implemented method includes a gain calculation such as a point-to-point, averaging or high-water calculation, which can be monthly, quarterly, or annually. The method includes an adjustment based on a participation rate, a cap, or a spread/margin, depending on the guarantees and the annual reset of the annuity product, and based on the amount of the index gain above a set threshold level. The method includes a credit of the interest compared to a guarantee, where the credit is a percentage of the index gain up to the threshold level and the full index gain above the threshold level.” [0013]

Where not all of the increase is credited as interest (therefore remainder remains or is “reallocated” to the index) based on a participation rate (from background)…
“The participation rate refers to how much of the increase in the index is used to calculate index-linked interest. For example, if the calculated change in the index is nine percent and the participation rate is seventy percent, the index-linked interest rate will be 6.3% (9%.times.70%=6.3%)….” [0008]

Where the amount is above a floor but less than threshold…
“…calculating the interest increase in the annuity to be a participation percentage of the determined change in the equity index if the determined change is greater than the floor where the participation percentage of the determined change is calculated up to a threshold change level in the determined change in the equity index…” [0014]

	Fig. 1 shows “Annuity Value” increase due to “reallocation.”

determining, by the at least one processor, an excess amount of the remainder that is over the maximum resource tolerance, said excess amount determined in part based on the updated policy information;

Where there is an annual policy reset (update)…
“More specifically, according to one aspect of the invention, a computer implemented method of crediting interest in an indexed annuity includes monitoring performance of an index, such as a Dow Jones, NASDAQ or S&P 500 using an indexing method such as a periodic or reset method. Further, the computer implemented method includes a gain calculation such as a point-to-point, averaging or high-water calculation, which can be monthly, quarterly, or annually. The method includes an adjustment based on a participation rate, a cap, or a spread/margin, depending on the guarantees and the annual reset of the annuity product, and based on the amount of the index gain above a set threshold level. The method includes a credit of the interest compared to a guarantee, where the credit is a percentage of the index gain up to the threshold level and the full index gain above the threshold level.” [0013]

Determined change in equity index is greater (excess amount) than threshold change level (maximum resource tolerance)…
“An exemplary embodiment relates to a computer implemented method of assessing an interest increase in an annuity linked to an index of equities. The computer implemented method includes determining a change in an equity index over a time period, setting an interest increase in an annuity to a floor if the determined change in the equity index is not greater than the floor, calculating the interest increase in the annuity to be a participation percentage of the determined change in the equity index if the determined change is greater than the floor where the participation percentage of the determined change is calculated up to a threshold change level in the determined change in the equity index, and adding an enhanced interest increase amount to the interest increase in the annuity if the determined change in the equity index is greater than the threshold change level. The enhanced interest increase amount is an enhanced percentage of the determined change in the equity index above the threshold change level.” [0014]

allocating, by the at least one processor, the excess amount to the second account; and

Adding (allocating) an enhanced interest increase (excess amount)…
“An exemplary embodiment relates to a computer implemented method of assessing an interest increase in an annuity linked to an index of equities. The adding an enhanced interest increase amount to the interest increase in the annuity if the determined change in the equity index is greater than the threshold change level. The enhanced interest increase amount is an enhanced percentage of the determined change in the equity index above the threshold change level.” [0014]

processing, by the at least one processor, an order associated with the first account for a subsequent term.

Carry out (processing) transactions (orders) for an account…
“The computer system 50 may be used to electronically carry out the transactions described herein, and to conduct other processing/transactions in connection with the fixed index annuity. FIG. 5 illustrates operations performed in originating an account and updating the breakthrough level and rate in accordance with an exemplary embodiment.” [0033]

“In an operation 130, account data including the hedge report are analyzed. In an operation 132, a breakthrough level and a breakthrough rate are determined for each annuity based on market information including bond yields, a risk-free yield curve, an implied dividend yield; an implied volatility, the hedge report, etc. The determined breakthrough level and breakthrough rate are stored in a database in an operation 134. The determined breakthrough level and breakthrough rate may be reviewed before being approved and stored in the database. In an operation 136, the liabilities to hedge are identified based on the market information, the hedge report, etc. In an operation 138, trades are executed as required based on the identified liabilities to hedge. The trades may be executed electronically and may be to buy or to sell.” [0037]

Accounts
Bonvouloir teaches account and equity indexed annuities.  They do not teach a first and second account.

Jeudy et al. also in the business of accounts and equity indexed annuities teaches:
Fig. 1, refs. 12 and 14, Index (first) Account and Interest (second) Account…

    PNG
    media_image1.png
    176
    451
    media_image1.png
    Greyscale




“Rather than declaring a fixed interest rate that will be credited to the customer, the issuer declares interest credits based on participation in the performance of an index, with the interest credit never to be less than zero. As an example, the Certificate Owner may receive 75% (or some other portion) of the increase in the S&P 500 Index if positive, and zero if not positive. Except as otherwise stated, an equity-indexed annuity (EIA) may be considered to be in the fixed income category for purposes of this document; the nature of the non-forfeiture minimum amount is not relevant to further discussion.” [0012]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have a first and second account as taught by Jeudy et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Bonvouloir who teaches crediting interest from an index.  Bonvouloir benefits by using accounts for crediting amounts as this helps them keep track of their index and interest balance.

Regarding claims 2 and 12
(claim 12) The computer-implemented method as claimed in claim 11, comprising obtaining, by the at least one processor, performance index information.

Bonvouloir teaches:
Receive (obtaining) information to update an annuity, including gain in an equity index (performance information)…
“The calculation and origination software includes computer code that executes instructions to receive information to be used in creation and updating of an annuity, including determining gain in an equity index and determining index-linked interest for a fixed index annuity that tracks the equity index.” [0032]

Regarding claims 3 and 13
(claim 13)  The computer-implemented method as claimed in claim 11, comprising:
determining, by the at least one processor, the increase in resources, the maximum resource tolerance amount and the excess amount at a first time;

Bonvouloir teaches:
Index gain calculation (determining increase in resources), and a threshold level (maximum resource tolerance amount)…
“More specifically, according to one aspect of the invention, a computer implemented method of crediting interest in an indexed annuity includes monitoring performance of an index, such as a Dow Jones, NASDAQ or S&P 500 using an indexing method such as a periodic or reset method. Further, the computer implemented method includes a gain calculation such as a point-to-point, averaging or high-water calculation, which can be monthly, quarterly, or annually. The method includes an adjustment based on a participation rate, a cap, or a spread/margin, depending on the guarantees and the annual reset of the annuity product, and based on the amount of the index gain above a set threshold level. The method includes a credit of the interest compared to a guarantee, where the credit is a percentage of the index gain up to the threshold level and the full index gain above the threshold level.” [0013]

Enhanced interest amount (excess amount)…
“An exemplary embodiment relates to a computer implemented method of assessing an interest increase in an annuity linked to an index of equities. The computer implemented method includes determining a change in an equity index over a time period, setting an interest increase in an annuity to a floor if the determined change in the equity index is not greater than the floor, calculating the interest increase in the annuity to be a participation percentage of the determined change in the equity index if the determined change is greater than the floor where the participation percentage of the determined change is calculated up to a threshold change level in the determined change in the equity index, and adding an enhanced interest increase amount to the interest increase in the annuity if the determined change in the equity index is greater than the threshold change level. The enhanced interest increase amount is an enhanced percentage of the determined change in the equity index above the threshold change level.” [0014]

Example of term period (time) which index is calculated…
“…The index term is the period over which index-linked interest is calculated. In many product designs, interest is credited to the annuity at the end of the term. Terms are generally from one to ten years, with six or seven years being most common. Some annuities offer single terms while others offer multiple, consecutive terms. If the annuity is multiple terms, there is usually a Inherent with a period is a first time.

obtaining, by the at least one processor, at least one of updated policy information or updated performance index information after the first time;

Receive (obtaining) information to update an annuity, including gain in an equity index (performance information)…
“The calculation and origination software includes computer code that executes instructions to receive information to be used in creation and updating of an annuity, including determining gain in an equity index and determining index-linked interest for a fixed index annuity that tracks the equity index.” [0032]

updating, by the at least one processor, the increase in resources, the maximum resource tolerance amount and the excess amount based on the updated information; and

Updating including the gain (increase in resources)…
“The calculation and origination software includes computer code that executes instructions to receive information to be used in creation and updating of an annuity, including determining gain in an equity index and determining index-linked interest for a fixed index annuity that tracks the equity index.” [0032]  Inherent with updating based on resources is updating the threshold (tolerance amount) and excess amount.
	
updating, by the at least one processor, resource allocation instructions based on the updated increase in resources, updated maximum resource tolerance amount and updated excess amount.

Determining interest (resource allocation instructions) based on the gain…
“The calculation and origination software includes computer code that executes instructions to receive information to be used in creation and updating of an annuity, including determining gain in an equity index and determining index-linked interest for a fixed index annuity that tracks the equity index.” [0032]  Inherent with updating based on resources is updating the threshold (tolerance amount) and excess amount.

Regarding claims 4 and 14
(claim 14)  The computer-implemented method as claimed in claim 11, comprising:
detecting, by the at least one processor, the increase in resources, the maximum resource tolerance amount and the excess amount at a first time;

Bonvouloir teaches:
Index gain calculation (determining increase in resources), threshold level (maximum resource tolerance amount)…
“More specifically, according to one aspect of the invention, a computer implemented method of crediting interest in an indexed annuity includes monitoring performance of an index, such as a Dow Jones, NASDAQ or S&P 500 using an indexing method such as a periodic or reset method. Further, the computer implemented method includes a gain calculation such as a point-to-point, averaging or high-water calculation, which can be monthly, quarterly, or annually. The method includes an adjustment based on a participation rate, a cap, or a spread/margin, depending on the guarantees and the annual reset of the annuity product, and based on the amount of the index gain above a set threshold level. The method includes a credit of the interest compared to a guarantee, where the credit is a percentage of the index gain up to the threshold level and the full index gain above the threshold level.” [0013]

Enhanced interest amount (excess amount)…
An exemplary embodiment relates to a computer implemented method of assessing an interest increase in an annuity linked to an index of equities. The computer implemented method includes determining a change in an equity index over a time period, setting an interest increase in an annuity to a floor if the determined change in the equity index is not greater than the floor, calculating the interest increase in the annuity to be a participation percentage of the determined change in the equity index if the determined change is greater than the floor where the participation percentage of the determined change is calculated up to a threshold change level in the determined change in the equity index, and adding an enhanced interest increase amount to the interest increase in the annuity if the determined change in the equity index is greater than the threshold change level. The enhanced interest increase amount is an enhanced percentage of the determined change in the equity index above the threshold change level.

Example of term period (time) which index is calculated…
“…The index term is the period over which index-linked interest is calculated. In many product designs, interest is credited to the annuity at the end of the term. Terms are generally from one to ten years, with six or seven years being most common. Some annuities offer single terms while others offer multiple, consecutive terms. If the annuity is multiple terms, there is usually a window at the end of each term, particularly thirty days, during which money may be withdrawn. For installment premium annuities, the payment of each premium begins a new term for that premium.” [0007] Inherent with a period is a first time.

generating, by the at least one processor, a selection of allocation options based on potential change in value after the first time of at least one of the increase in resources, the maximum resource tolerance amount and the excess amount after the first time;

Annual reset (change in value after first time) of annuity product based on index gain (increase in resources…
“More specifically, according to one aspect of the invention, a computer implemented method of crediting interest in an indexed annuity includes monitoring performance of an index, such as a Dow Jones, NASDAQ or S&P 500 using an indexing method such as a periodic or reset method. Further, the computer implemented method includes a gain calculation such as a point-to-point, averaging or high-water calculation, which can be monthly, quarterly, or annually. The method includes an adjustment based on a participation rate, a cap, or a spread/margin, depending on the guarantees and the annual reset of the annuity product, and based on the amount of the index gain above a set threshold level. The method includes a credit of the interest compared to a guarantee, where the credit is a percentage of the index gain up to the threshold level and the full index gain above the threshold level.” [0013]

obtaining, by the at least one processor, at least one of updated policy information or updated performance index information after the first time;

“More specifically, according to one aspect of the invention, a computer implemented method of crediting interest in an indexed annuity includes monitoring performance of an index, such as a Dow Jones, NASDAQ or S&P 500 using an indexing method such as a periodic or reset method. Further, the computer implemented method includes a gain calculation such as a point-to-point, averaging or high-water calculation, which can be monthly, quarterly, or annually. The method includes an adjustment based on a participation rate, a cap, or a spread/margin, depending on the guarantees and the annual reset of the annuity product, and based on the amount of the index gain above a set threshold level. The method includes a credit of the interest compared to a guarantee, where the credit is a percentage of the index gain up to the threshold level and the full index gain above the threshold level.” [0013]

Account anniversary (therefore after a first time), reconciling (obtaining) policy…
“In an operation 114, a determination is made concerning whether or not the current date is an account anniversary. If the current date is determined not to be an account anniversary, processing continues in an operation 118. If the current date is determined to be an account anniversary, account changes are determined according to fund and segment in an operation 116. In an operation 118, an account value by fund and segment is determined. In an operation 120, account values are reconciled to a valuation fund table based on the policy and the fund. In an operation 122, a determination is made whether or not there is another account to process. If there is another account to process, processing continues at operation 104. If there is not another account to process, processing continues at operation 124.” [0035] Inherent with policy on anniversary is current, therefore updated policy.

Receive (obtaining) information to update an annuity, including gain in an equity index (performance information)…
“The calculation and origination software includes computer code that executes instructions to receive information to be used in creation and updating of an annuity, including determining gain in an equity index and determining index-linked interest for a fixed index annuity that tracks the equity index.” [0032]

selecting , by the at least one processor, an allocation option in the selection of allocation options based on the updated information, the allocation option associated with a change in value matching the potential change in value.

Example of set some other rate (selecting an allocation option) based on contract year gain (updated information) for interest credit (change in value)…
“…If the index incurs a gain over the contract year that is over and above a set level, then the interest is credited for 100% (or some other set rate) of those gains over that set level. This set level may be known as a breakthrough level.” [0012]

	
Updating including the gain (increase in resources)…
“The calculation and origination software includes computer code that executes instructions to receive information to be used in creation and updating of an annuity, including determining gain in an equity index and determining index-linked interest for a fixed index annuity that tracks the equity index.” [0032]  Inherent with updating based on resources is updating the threshold (tolerance amount) and excess amount.

Regarding claims 7 and 17
(claim 17)  The method as claimed in claim 11, comprising obtaining at least one of: 

the increase in resources;

the maximum resource tolerance amount; 

a maximum participation amount percentage value; 

or the excess amount.

Bonvouloir teaches:
           Gain (increase in resources), threshold, participation rate…
“…The method includes an adjustment based on a participation rate, a cap, or a spread/margin, depending on the guarantees and the annual reset of the annuity product, and based on the amount of the index gain above a set threshold level. The method includes a credit of the interest compared to a 

Enhanced (excess) amount…
“An exemplary embodiment relates to a computer implemented method of assessing an interest increase in an annuity linked to an index of equities. The computer implemented method includes determining a change in an equity index over a time period, setting an interest increase in an annuity to a floor if the determined change in the equity index is not greater than the floor, calculating the interest increase in the annuity to be a participation percentage of the determined change in the equity index if the determined change is greater than the floor where the participation percentage of the determined change is calculated up to a threshold change level in the determined change in the equity index, and adding an enhanced interest increase amount to the interest increase in the annuity if the determined change in the equity index is greater than the threshold change level. The enhanced interest increase amount is an enhanced percentage of the determined change in the equity index above the threshold change level. [0014]

Regarding claims 8 and 18
(claim 18)  The computer-implemented method as claimed in claim 11, wherein a portion of the amount transferred to the second account is invested in a same hedge position associated with the first account.

Bonvouloir teaches:
The enhanced interest is based on change in the equity index (therefore same hedge position)…
“An exemplary embodiment relates to a computer implemented method of assessing an interest increase in an annuity linked to an index of equities. The computer implemented method includes determining a change in an equity index over a time period, setting an interest increase in an annuity to a floor if the determined change in the equity index is not greater than the floor, calculating the interest increase in the annuity to be a participation percentage of the determined change in the equity index if the determined change is greater than the floor where the participation percentage of the determined change is calculated up to a threshold change level in the determined change in the equity index, and adding an enhanced interest increase amount to the interest increase in the annuity if the determined change in the equity index is greater than the threshold change level. The enhanced interest increase amount is an enhanced percentage of the determined change in the equity index above the threshold change level.” [0014]

Hedging market exposures…
“…In an exemplary embodiment, the hedge model is MG-HEDGE.RTM. a system for providing risk analysis and hedging of market exposures…” [0036]

Regarding claims 9 and 19
(claim 19)  The computer-implemented method as claimed in claim 11, wherein a plurality of first accounts and a plurality of respective second accounts are tracked such that reallocation for a particular resource are pooled into a batch reallocation order.

The combined references teach accounts.  They do not teach batch.

Jeudy et al. also in the business of accounts teaches:
Batch basis for processing…
“In each of the numerous annuity accounts, a variety of transactions/events may occur on any given day. These may include, without limitation, payments, withdrawals, participation rate changes, and interest rate changes, in addition to address changes, beneficiary changes, and a variety of other transactions and events. Some of these actions or changes, and attendant calculations, need to be performed in a known order in order to maintain data integrity and consistency. Hence, there may be a considerable amount of calculation and database updating required on a daily basis. Additionally, some processing will only be needed on specific dates, such as account anniversaries (which may be the actual anniversary or a surrogate date, such as a day earlier or later). Performing these actions efficiently is important, both as a cost containment measure and to ensure that the processing can be done in the time available. To achieve consistency and to minimize processing, it is desirable to enter the data asynchronously, as it becomes available, but to do the processing of new and changed data on a batch basis, after regular business hours, in a predetermined sequence.” [0091]

Example of tracking amount for adjustment…
“In general terms, this is achieved by tracking the GWB Base Amount for your GWB Units (based on either the Deposit or Aggregate Unit Value relating to those GWB Units when this rider is selected), which is adjusted upward or downward based on events such as additional Deposits, withdrawals, resets and 5% Bonuses. The GWB Adjusted Base Amount is then used to determine the Guaranteed Withdrawal Amount (generally 5% of the GWB Adjusted Base Amount) that can be withdrawn each year during the GWB Withdrawal Period (typically twenty years)…” [0413]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to batch process as taught by Jeudy et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Jeudy et al. who teaches the benefits of batch processing to improve consistency and minimize processing.  The combined references benefit by the reduction of processing time.

Regarding claims 10 and 20
(claim 20)  The computer-implemented method as claimed in claim 11, comprising: 
detecting, by the at least one processor, an increase in resources from the second account;

Bonvouloir teaches:
Crediting (therefore detecting) a gain (increase) in interest…
“The present invention relates to a fixed index annuity product having a level above which the index-linked interest gets an increased percentage of the index-linked interest. Such an annuity includes an enhanced rate of return based on a performance of the index to which the annuity is linked. If the index incurs a gain over the contract year, interest is credited for a portion of those gains based on a certain pre-determined participation rate up to a pre-determined level. If the index incurs a gain over the contract year that is over and above a set level, then the interest is credited for 100% (or some other set rate) of those gains over that set level. This set level may be known as a breakthrough level.” [0012]  Inherent with crediting a is increasing an account and therefore detecting an increase.
transferring, by the at least one processor, a first portion of the increase in resources from the second account to a third account;
See Third Account below.
determining, by the at least one processor, a maximum resource tolerance amount of a remainder of the second account increase in resources to reallocate in the second account;
Adding (allocating) an enhanced interest increase (excess amount)…
“An exemplary embodiment relates to a computer implemented method of assessing an interest increase in an annuity linked to an index of equities. The computer implemented method includes determining a change in an equity index over a time period, setting an interest increase in an annuity to a floor if the determined change in the equity index is not greater than the floor, calculating the interest increase in the annuity to be a participation percentage of the determined change in the equity index if the determined change is greater than the floor where the participation percentage of the determined change is calculated up to a threshold change level in the determined change in the equity index, and adding an enhanced interest increase amount to the interest increase in the annuity if the determined change in the equity index is greater than the threshold change level. The enhanced interest increase amount is an enhanced percentage of the determined change in the equity index above the threshold change level.” [0014]

reallocating, by the at least one processor, the remainder of the second account increase in resources up to the second investment account maximum resource tolerance amount into the third account;
See Third Account below.
determining, by the at least one processor, an excess amount of the second account increase in resources remainder that is over the maximum resource tolerance amount of the second account to the third account; and
Maximum Resource Tolerance

transferring, by the at least one processor, the second account excess amount from the second account to the third account.
Maximum Resource Tolerance

Third Account
The combined references teach reallocate and interest.  They do not teach a third account.

Jeudy et al. teaches:
Example of Interest Account equals (detecting) at an Interest Account rate (increase in second account)…
“The Interest Account value equals the premiums allocated to the Interest Account, less withdrawals and transfers from the Interest Account, both premiums and withdrawals/transfer accumulating at the Interest Account rate. Withdrawals (i.e., payments) during a certificate year may be taken from the Interest Account first until it is fully depleted, with the balance coming from the Index Account. This is not required, however. At the end of each certificate year, any balance in the Interest Account preferably is transferred to the Index Account after Index Credits have been added to the Index Account.” [0056]

Withdrawals (transfers from the Interest Account…
“The Interest Account value equals the premiums allocated to the Interest Account, less withdrawals and transfers from the Interest Account, both premiums and withdrawals/transfer accumulating at the Interest Account rate. Withdrawals (i.e., payments) during a certificate year may be taken from the Interest Account first until it is fully depleted, with the balance coming from the Index Account. This is not required, however. At the end of each certificate year, any balance in the Interest Account preferably is transferred to the Index Account after Index Credits have been added to the Index Account.” [0056]

Where payment would be to owner’s investment account (third account)…
“…and one or more processing modules which operate to implement any of the above methods. The system may further include a participation rate table constructed and arranged to receive and store a participation rate to be used if a certificate's lifetime withdrawal benefit is inactive and a participation rate to be used if a certificate's lifetime withdrawal benefit is active; and a processing module to adjust a certificate owner's investment account value using an applicable one of said participation rates and an index value.” [0028]

Until it is depleted (therefore determining and reallocating the maximum resource tolerance amount)…
“The Interest Account value equals the premiums allocated to the Interest Account, less withdrawals and transfers from the Interest Account, both premiums and withdrawals/transfer accumulating at the Interest Account rate. Withdrawals (i.e., payments) during a certificate year may be taken from the Interest Account first until it is fully depleted, with the balance coming from the Index Account. This is not required, however. At the end of each certificate year, any balance in the Interest Account preferably is transferred to the Index Account after Index Credits have been added to the Index Account.” [0056]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to use an interest account for transferring  to other accounts as taught by Jeudy et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Jeudy et al. who teaches the need to transfer funds from the interest account to the ultimate beneficiary account.

Maximum Resource Tolerance
The combined references teach reallocating a second account to a third account.  However, they do not teach an amount over a maximum resource tolerance amount.

Bonvouloir, also in the business of reallocating teaches:
Determined change in equity index is greater (excess amount) than threshold change level (maximum resource tolerance)…
“An exemplary embodiment relates to a computer implemented method of assessing an interest increase in an annuity linked to an index of equities. The computer implemented method includes determining a change in an equity index over a time period, setting an interest increase in an annuity  determined change in the equity index is greater than the threshold change level. The enhanced interest increase amount is an enhanced percentage of the determined change in the equity index above the threshold change level.” [0014]

Adding (allocating) an enhanced interest increase (excess amount)…
“An exemplary embodiment relates to a computer implemented method of assessing an interest increase in an annuity linked to an index of equities. The computer implemented method includes determining a change in an equity index over a time period, setting an interest increase in an annuity to a floor if the determined change in the equity index is not greater than the floor, calculating the interest increase in the annuity to be a participation percentage of the determined change in the equity index if the determined change is greater than the floor where the participation percentage of the determined change is calculated up to a threshold change level in the determined change in the equity index, and adding an enhanced interest increase amount to the interest increase in the annuity if the determined change in the equity index is greater than the threshold change level. The enhanced interest increase amount is an enhanced percentage of the determined change in the equity index above the threshold change level.” [0014]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to reallocated an enhanced increase as taught by Bonvouloir since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Bonvoloir who teaches enhanced returns may happen and the need to reallocate such returns to another account.

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (6) above in further view of Pub. No. US 2005/0044035 to Scott.
Regarding claims 5 and 15


a total account value; or

a credited account value.

Bonvouloir teaches:
“…In an exemplary embodiment, the hedge model is MG-HEDGE.RTM. a system for providing risk analysis and hedging of market exposures…” [0036]

The combined references teach exposure and heding. They do not teach percentage.

Scott, also in the business of exposure and option teaches:
Typically percent (therefore predetermined percentage) to minimize exposure (therefore of investment…

“Yet another aspect of the present invention is to allocate a fixed percentage of the invested capital into a segregated account, which is controlled by the Investment Manager and used to minimize excessive exposure and manage the risk to the overall Investment Fund. A small percentage, typically about five (5%) of the invested capital, is invested in a segregated account, which is held by the Bank…” [0018]  Inherent with segregated account is investment that is not segregated, therefore total account value being hedged.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to hedge accounts as a percentage of the account as taught by Scott since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Scott who teaches the financial advantages of hedging of mitigating risk and that typical percentage relationship between the hedging option amount and the amount of investment to hedge.

Regarding claims 6 and 16
(claim 16)  The computer-implemented method as claimed in claim 15, wherein the maximum resource tolerance amount is determined based on at least one of:

a total of both the first account and the second account; or



Bonvouloir teaches:
Enhanced interest is determined based on change in equity index above threshold change level, therefore zero enhanced interest is where threshold equals first and second accounts…	
“…The enhanced interest increase amount is an enhanced percentage of the determined change in the equity index above the threshold change level” [0014]


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH BARTLEY/Primary Examiner, Art Unit 3693